             Case 1:90-cv-05722-VM Document 1852 Filed 12/29/20 Page 1 of 2




SPIVAK LIPTONLLP
ATTORNEYS AT LAW

                                                                               1700 Broadway
                                                                               New York, NY 10019
                                                                               T 212.765.2100
                                                                               F 212.765.8954
                                                                               spivaklipton.com




                                            December 29, 2020



  BY ECF & EMAIL ChambersNYSDMarrero@nysd.uscourts.gov.


  Hon. Victor Marrero
  United States District Judge
  Suite 1610
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

  Re:    United States v. District Council, et al., 90-Civ-5722 (VM)

  Dear Judge Marrero:

         The undersigned represent the District Council of New York City & Vicinity of the
  United Brotherhood of Carpenters and Joiners of America (the “District Council”). We write
  with the consent and on behalf of the Government, the Employee Benefit Funds, and
  Independent Monitor Glen G. McGorty.

         The parties are requesting that Your Honor So Order the extensions through January
  31, 2021 of (1) the current Stipulation and Order Regarding Extension of the Independent
  Monitor’s Term of Oct. 17, 2019 (Docket No. 1842) (the “current Stipulation and Order”) and
  (2) the Supplemental Stipulation and Order with Respect to the Independent Monitor’s
  Authority over Union Membership and the District Council’s Oversight of Affiliated Local
  Union of Nov. 24, 2020 (Docket No. 1851) (the “Supplemental Stipulation and Order”). Both
  will now expire by their respective terms on December 31, 2020.

          The District Council and the Independent Monitor have agreed to certain updating
  modifications to the current Stipulation and Order and the Government is reviewing them.
  Given everyone’s schedules, an extension of one-month will allow the parties to put any
  agreed modifications to the current Stipulation and Order into final form in early January 2021
  for submission to Your Honor. Parenthetically, the Employee Benefit Funds are in agreement
  with a one-year extension of the current Stipulation and Order to December 31, 2021 and
  none of the anticipated modifications to it affect the provisions addressing the Funds. The
  District Council and the Government plan to submit an extension of the recently entered
  Supplemental Stipulation and Order to December 31, 2021.
             Case 1:90-cv-05722-VM Document 1852 Filed 12/29/20 Page 2 of 2


SPIVAK LIPTONLLP
ATTORNEYS AT LAW                                                          Hon. Victor Marrero
                                                                          December 29, 2020
                                                                                      Page 2


                                           Respectfully submitted,


                                                /s/ James M. Murphy
                                                    James M. Murphy


                                                /s/ Barbara S. Jones
                                                    Barbara S. Jones
                                                    Bracewell LLP
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    212-508-6105
                                                    Barbara.jones@bracewell.com


  cc:    BY ECF & EMAIL

         Benjamin H. Torrance, Esq.
         Assistant United States Attorney
         Civil Division
         Office of the United States Attorney
         Southern District of New York
         86 Chambers Street
         New York, NY 10007
         212-637-2703
         benjamin.torrance@usdoj.gov

         Glen G. McGorty, Esq.
         Independent Monitor
         Crowell & Moring LLP
         590 Madison Avenue, 20th Floor
         New York, NY 10022
         212-223-4000
         gmcgorty@crowell.com

         Elizabeth O’Leary, Esq.
         Kauff McGuire & Margolis LLP
         Counsel to the Benefit Funds
         950 Third Avenue, 14th Floor
         New York, NY 10022
         212-644-1010
         oleary@kmm.com
